Order, Supreme Court, New York County (Barbara R. Kapnick, J.), entered July 23, 2008, which, inter alia, denied defendants’ motion to dismiss the cause of action for libel per se, unanimously affirmed, with costs.
Plaintiff sufficiently stated a cause of action for libel per se based upon defendants’ alleged postings on the internet, attributed to plaintiff, which plaintiff asserts damaged her business of selling luxury handbags on line (see Rail v Hellman, 284 AD2d 113 [2001]). Furthermore, the pornographic pictures and statements linked to plaintiffs name and photograph on various web sites “allegedly falsely imply[ ] that [s]he is sexually lustful and *511promiscuous” (Rejent v Liberation Publs., 197 AD2d 240, 243 [1994]; compare Bement v N.Y.P. Holdings, 307 AD2d 86, 92 [2003], lv denied 100 NY2d 510 [2003]).
We have considered defendants’ remaining arguments and find them unavailing. Concur—Mazzarelli, J.P., Saxe, Nardelli, Renwick and Freedman, JJ. [See 20 Misc 3d 1127(A), 2008 NY Slip Op 51645(11).]